Citation Nr: 0531323	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back condition, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder disorder, and, if so, 
whether service connection is warranted.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for leg weakness, and, if so, whether service 
connection is warranted.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for alcohol and drug 
abuse.  




REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989.  He thereafter had inactive service in the U.S. 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a May 2002 rating decision, the RO denied reopening the 
veteran's claim for service connection for a back condition.  
A Notice of Disagreement was received in June 2002.  A 
Statement of the Case was issued in October 2002.  A timely 
appeal was received in December 2002.  

In rating decisions issued in June and November 2004, the RO 
denied the veteran's other claims.  A Notice of Disagreement 
was received in February 2005.  A Statement of the Case was 
issued in July 2005.  A timely appeal was received in 
September 2005.  

The veteran appeared and testified at a hearing before a 
Decision Review Officer held at the RO in March 2004.  He 
also appeared and testified at a video conference hearing 
before the undersigned Veterans Law Judge in October 2005.


FINDINGS OF FACT

1.  In October 1996, the RO denied the veteran's claims for 
service connection for a back condition, schizotypal 
personality disorder and leg weakness.  The veteran did not 
perfect an appeal of that decision and it is final.  

2.  Some of the evidence received in support of the veteran's 
claim for service connection for a back condition is new and 
bears substantially upon the specific matter under 
consideration.

3.  The evidence submitted in support of the veteran's claim 
to reopen for service connection for a psychiatric disorder 
does not by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating the claim.

4.  The evidence submitted in support of the veteran's claim 
to reopen for service connection for leg weakness does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating the claim.

5.  Although the veteran has a current back condition, there 
is no evidence relating it to the lumbosacral strain 
diagnosed during his military service.

6.  The veteran has been diagnosed to have PTSD, but his 
claimed stressors are not verified.  

7.  The veteran is not legally entitled to compensation for 
any disability resulting from his alcohol and drug abuse.


CONCLUSIONS OF LAW

1.  The October 1996 RO rating decision that denied service 
connection for a back condition, psychiatric disorder, and 
leg weakness is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2003); 38 C.F.R. 
§ 3.160(d) (2005).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a back condition 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  New and material evidence has not been received and the 
veteran's claim for service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

4.  New and material evidence has not been received and the 
veteran's claim for service connection for leg weakness is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

5.  Service connection for a back condition is not warranted.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2005).

6.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2005).

7.  Service connection for alcohol and drug abuse is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
March 2002, August 2003, October 2003 and April 2004, prior 
to the initial AOJ decisions.  These letters advised the 
veteran of the first, second and third notice requirements as 
stated above.  By means of the various ratings, statements of 
the case and supplemental statements of the case, the veteran 
was advised of the specific reasons why these particular 
claims were denied, and the information and evidence needed 
to substantiate the claims. 

He also was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met.

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  VA has, therefore, 
complied with the notice requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient and inpatient treatment records are in the file 
from April 1994 through January 2005.  The RO also requested 
and obtained private treatment records identified by the 
veteran.  The RO attempted to obtain records from the Social 
Security Administration (SSA) regarding the veteran's claim 
for disability benefits, but SSA responded that it was not 
able to locate the veteran's file.  The veteran was notified 
in the rating decisions, Statements of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With regard to 
the veteran's back claim, the RO schedule the veteran for 
three examinations, but the veteran failed to appear for 
them.  When a veteran fails to report for an examination 
scheduled in conjunction with an original compensation claim 
without good cause, the claim shall be decided on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  The RO attempted three times to provide the 
necessary examination to the veteran, but he failed to appear 
at each one and has given no explanation for such actions.  
VA has, therefore, met its duty to provide a medical 
examination related to the veteran's back claim, and the 
Board can proceed with adjudicating the claim.  

With regard to the veteran's other claims to reopen, VA is 
not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  Since 
the veteran has failed to submit new and material evidence to 
reopen his claims for service connection for a psychiatric 
disorder and leg weakness, VA was not obligated to provide 
him with medical examinations on these claims.
 
The veteran is also not entitled to VA examinations on his 
claims for service connection for PTSD and alcohol and drug 
abuse.  Examination is not needed on his PTSD claim because 
there is no evidence that the veteran's reported PTSD may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses, and there 
is no competent evidence indicating that a possible nexus, or 
relationship, exists between the claimed PTSD and the 
veteran's military service, VA examination is not necessary.  
As for the veteran's alcohol and drug abuse claim, VA does 
not pay compensation for a disability that is the result of 
the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 
2002).  VA is, therefore, not required to provide the veteran 
an examination on that claim.  See 38 C.F.R. § 3.150(d) 
(2005).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  



II.  Analysis - Claims to Reopen

The RO denied the veteran service connection for a back 
condition, psychiatric disorder and leg weakness in an 
October 1996 rating decision.  Rating actions are final and 
binding based on evidence on file at the time the veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2005).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision.  38 C.F.R. § 20.302(a) (2005).  A substantive 
appeal must be filed within 60 days of the date of the 
issuance of the Statement of the Case or within the remainder 
of the 1-year period of the notification of the initial RO 
decision.  38 C.F.R. § 20.302(b) (2005).  The RO's decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The RO notified the veteran of its decision denying 
his claims on October 25, 1996.  He filed a Notice of 
Disagreement on August 21, 1997.  A Statement of the Case was 
issued August 29, 1997.  The veteran did not submit a 
substantive appeal by October 25, 1997.  Therefore, the 
October 1996 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  The 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) (West 2002) that 
the Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  

The veteran filed to reopen his claim for service connection 
for a back condition in April 2001.  Under the pre-August 29, 
2001 law, new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration that is neither cumulative nor redundant and, 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

As to his claims to reopen for service connection for a 
psychiatric disorder and alcohol and drug abuse, which were 
filed after August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.
 
The evidence received in connection with claims to reopen is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

Evidence received in connection with this matter consists of 
the veteran's statements and testimony; treatment records 
from the VA Medical Center (VAMC) in Tuskegee, Alabama from 
January 2001 through January 2005; treatment records from the 
Carl Vinson VAMC in Dublin, Georgia from March 2004 through 
July 2004; treatment records from the VAMC in Memphis, 
Tennessee from April 1994 through January 2004; and private 
treatment records from various medical care facilities from 
August 1992 through April 2004.  All of this evidence is new 
except for treatment records from the Memphis VAMC from April 
1994 through May 1995.  

After considering all the new evidence, the Board finds that 
there is material evidence to reopen the veteran's claim for 
service connection for a back condition.  The RO previously 
denied the veteran's claim because while there were back 
complaints in service, there was no evidence that he had a 
current back condition at the time of its decision.  The new 
evidence, however, contains the report of a magnetic 
resonance imaging (MRI) study of the lumbar spine conducted 
in October 2001 that shows the veteran has a small focal 
central disk protrusion at L5-S1 with mild flattening of the 
anterior thecal sac.  There are also treatment records 
showing treatment, including physical therapy, for back pain.  
The Board finds that the evidence establishes that the 
veteran has a current back condition, which bears 
substantially upon the specific matter under consideration.  
Thus the veteran's claim to reopen is granted.  The Board 
will consider the issue of service connection below in Part 
III of this decision.

The Board finds, however, that none of the new evidence is 
material as to the issues of service connection for a 
psychiatric disorder and leg weakness.  With regard to his 
claim to reopen for service connection for a psychiatric 
disorder, a large amount of medical evidence was received 
that showed the veteran has been treated for a variety of 
psychiatric disorders.  None of this evidence shows, however, 
that any of these psychiatric disorders were incurred in 
service, or that his current psychiatric disorder(s) is 
related to his military service.  Thus there is no evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating the claim.

As for the claim for leg weakness, the new evidence consists 
of a treatment record from August 1992 that shows the veteran 
suffered an abscess in his left lower leg that was determined 
to be a staff infection.  This treatment record does not 
indicate, however, that the veteran had leg weakness as a 
result of this abscess and staff infection nor is there any 
additional treatment shown in the medical records indicating 
any residual leg weakness caused by the abscess and staff 
infection.  The Board finds, therefore, that this evidence is 
not material because it does not show that the veteran has a 
current disability manifested by leg weakness.  Thus the 
veteran's claim to reopen for service connection for leg 
weakness is denied.

III.  Analysis - Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Back Condition

Initially the Board must determine whether the veteran has a 
current disability.  As previously discussed, the medical 
evidence contains a report of a MRI study of the lumbar spine 
conducted in October 2001 that shows the veteran has a small 
focal central disk protrusion at L5-S1 with mild flattening 
of the anterior thecal sac.  There are also treatment records 
showing treatment, including physical therapy, for back pain.  
The Board finds, therefore, that the veteran has a current 
back condition.

Next the Board must inquire whether the veteran incurred an 
injury or disease in service.  Service medical records show 
that the veteran was treated multiple times for complaints of 
low back pain.  The diagnosis was lumbar or lumbosacral 
strain.

In order to establish service connection, however, there must 
be evidence that links the in-service lumbar/lumbosacral 
strain with the current small focal central disk protrusion 
at L5-S1.  After considering all the evidence, the Board does 
not find any evidence of such a link.  First, the veteran 
contends that he injured his back in 1986 from a fall off of 
a tower while training as a paratrooper.  Although he claims 
he received treatment for his back injury, there is no record 
of treatment for a back injury in 1986 in the service medical 
records.  The first treatment record for complaints of back 
pain is from June 1987.  Second, none of the in-service 
treatment records indicate that the veteran reported an 
injury to his back in 1986.  Thirdly, although the veteran 
reported recurrent back pain at his separation examination in 
July 1989, the examiner failed to find any spine abnormality.

Furthermore, none of the post-service medical records provide 
an opinion that the veteran's current back condition is 
related to any in-service injury.  Any report shown in the 
treatment records as to the cause of the veteran's current 
back condition is based upon the veteran's history and not 
based upon the clinical evidence.  The Board is not bound to 
accept an opinion based on history provided by the veteran 
and on unsupported clinical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Likewise, although the veteran is 
competent to testify that he injured his back in service, he 
is not competent to testify that the etiology of his current 
back disability is the claimed in-service injury.  The 
veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion as to the etiology of his current back condition 
is insufficient to demonstrate that it is due to an in-
service back injury.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Thus a VA examination was needed to obtain a medical opinion 
regarding the relationship between the veteran's current back 
disability and the in-service back strain.  The veteran, 
however, failed to report for any examination.  The veteran 
was scheduled for three different VA examinations in August 
2004, December 2004 and May 2005.  Veterans for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326(a) (2005).  When a veteran 
fails to report for an examination scheduled in conjunction 
with a reopened claim for a benefit which was previously 
disallowed, the claim shall be denied.  See 38 C.F.R. 
§ 3.6655(b) (2005).  Neither the veteran nor his attorney 
have presented any evidence that the veteran had good cause 
for his failure to report to any of the scheduled VA 
examinations.  For that reason and because the available 
medical evidence does not establish a relationship between 
the veteran's current back condition and any in-service back 
injury, the veteran's claim for service connection for a back 
condition is denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
Ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not establish that the veteran's 
claimed PTSD is related to his military service.

Private inpatient treatment records from May 21, 2002 through 
June 20, 2002 show that the veteran was given a diagnosis of 
PTSD.  It is, however, unclear on what criteria this 
diagnosis of PTSD is based.  There are references in these 
treatment records to Desert Storm, but these records do not 
indicate any specific event as the basis of his PTSD.  
Furthermore, the Board notes that the veteran was discharged 
from active service approximately one year prior to the 
commencement of Desert Storm.  In a July 2004 VA treatment 
record, a history as given by the veteran shows he reported 
having been in the reserve from 1990 to 1994, that he was 
discharged from service at the start of Desert Shield and he 
entered a National Guard Reserve unit, that he received 
notification of activation to Desert Storm in 1991, was 
shocked and became very anxious, and went AWOL and did not 
go.  He reported, however, that he did not have to leave the 
service and was ultimately discharged honorably.  The author 
of this treatment record noted that this was solely 
transcribed from the veteran's statements, and no diagnosis 
is given.  In September 2004, however, the veteran indicated 
that he has a past diagnosis of PTSD related to a sexual 
trauma that occurred prior to his military service.

Although these treatment records show a diagnosis of PTSD, 
there is no specific in-service stressor identified.  The 
veteran was notified in May 2003 of what information and 
evidence is needed to establish a claim for PTSD.  The RO 
also sent him a PTSD questionnaire and requested that he 
complete and submit it setting forth the details of his 
service-related stressors.  The RO also requested all medical 
evidence of treatment for PTSD.  To date, the veteran has 
failed to submit the PTSD questionnaire or to specifically 
identify and provide details of his in-service stressors.  
For this reason, service connection for PTSD is denied.

Alcohol and Drug Abuse

"For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during 
other than a period of war, the United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated, compensation as 
provided in this subchapter, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  (Emphasis 
added.)  38 U.S.C.A. § 1131 (West 2002).

There are abundant treatment records showing that the veteran 
has had an alcohol and drug abuse problem for many years.  
The veteran states in these treatment records that he has a 
problem because he self medicates because of his back pain.  
VA does not, however, compensate a disability resulting from 
the abuse of alcohol or drugs.  The veteran is, therefore, 
not legally entitled to the benefit he is seeking, and his 
claim is denied.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
condition is reopened, but service connection for a back 
disorder is denied.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, and the appeal in this regard is 
denied.  

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for leg 
weakness, and the appeal in this regard is denied. 

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for alcohol and drug abuse 
is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


